Order
PER CURIAM.
Jefferson Acquisition, L.L.C., (“Jefferson”) and Park G.P., Inc., (“Park”) sued CCSB Financial Corporation (“CCSB”) and its board of directors (“Board”) for breach of fiduciary duty, an accounting, a shareholder derivative action asserting breach of fiduciary duty, and a writ of mandamus to inspect CCSB’s books and records. Jefferson and Park appeal from the circuit court’s judgment granting CCSB and the Board’s motion to dismiss or, in the alternative, for summary judgment on all claims. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).